DETAILED ACTION
                                         Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .                                                     
                                        
                                          Claim Rejections - 35 USC §102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5 and 11 are rejected under pre-AIA  35 U.S.C. 102(a)(1) as being anticipated by Cha et al. (US 2010/0287966).
In regards to claim 1, Cha discloses an indoor unit of an air conditioner (refer to Fig. 1), comprising: a bottom shell (base 12), at least two air passages (two circular openings on orifice 13) are provided abreast in the bottom shell (12); an air passage cover plate (surrounding plate of orifice 13), provided on the at least two air passages (two circular openings on orifice 13) in a covering manner (as can be seen in Fig. 1), flow guide openings (orifice guides 13) corresponding to the at least two air passages respectively are formed in the air passage cover plate (plate of 13); at least two centrifugal fans (fans 14; refer to par. 47 for the fan being centrifugal), provided in the at least two air passages respectively and provided opposite to the corresponding flow guide openings (as can be seen in Fig. 1); and 
           an evaporator (heat exchanger 50 for cooling; par. 53), provided on a side, far away from the bottom shell (12), of the air passage cover plate (13), each of the flow guide openings is provided opposite to the evaporator (50); wherein the indoor unit of an air conditioner further comprising a base (a drain pan 100) for bearing the evaporator (50), wherein a placement groove (open groove on drain pan 100) adapted to the evaporator (50) is provided in the base (100); a bearing platform (platform on housing walls 102a, 102b) for bearing the evaporator (50) is provided on a sidewall (102a, 102b) of the placement groove, and 
          a drain trough (drain pipe 106) is provided in the bearing platform (102b); or, a support vertical plate (ribs 104 as thin plates; refer to par. 109; Fig. 11) for supporting the evaporator (50) is provided in the placement groove (100), and the support vertical plate (104) comprises a plurality of support plate (a plurality of thin plates; refer to pars. 109-111) segments provided at intervals (the plurality of separate ribs at intervals as can be seen in Fig. 11).  
In regards to claim 2, Cha as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cha teaches wherein the base (100) is connected to the air passage cover plate (13), and is positioned on a side, back on to the bottom shell (12), of the air passage cover plate (13), (refer to par. 102; note: that since cabinet 10 includes the air passage cover plate and is secured to the drain pan 100, it would necessarily connected to the air passage cover plate and meeting the limitation).  
In regards to claim 5, Cha as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cha teaches wherein the at least two air passages comprise a first air passage (left side circular opening on orifice 13; Fig. 1) and a second air passage (right side circular opening on orifice 13; Fig. 1) adjacent to the first air passage, and an electric box mounting part (mounting portion of outfit unit 150 of control unit; par. 52) is provided between the first air passage and the second air passage (as can be seen in Fig. 11).    
In regards to claim 11, Cha discloses an indoor unit of an air conditioner (refer to Fig. 1), comprising: a bottom shell (base 12), at least two air passages (two circular openings on orifice 13) are provided abreast in the bottom shell (12); an air passage cover plate (orifice guides 13), provided on the at least two air passages in a covering manner (as can be seen in Fig. 1), flow guide openings (orifice guides 13) corresponding to the at least two air passages respectively are formed in the air passage cover plate; at least two centrifugal fans (fans 14; refer to par. 47 for the fan being centrifugal), provided in the at least two air passages respectively and provided opposite to the corresponding flow guide openings (as can be seen in Fig. 1); and 
          an evaporator (heat exchanger 50 for cooling; par. 53), provided on a side, far away from the bottom shell, of the air passage cover plate, each of the flow guide openings is provided opposite to the evaporator; wherein the at least two air passages comprise a first air passage (left side circular opening on orifice 13; Fig. 1) and a (right side circular opening on orifice 13; Fig. 1) adjacent to the first air passage, and an electric box mounting part (mounting portion of outfit unit 150 of control unit; par. 52) is provided between the first air passage and the second air passage (as can be seen in Fig. 1).  
                             
                                          Claim Rejections - 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over
Cha et al. (US 2010/0287966) in view of Hasegawa et al. (US 5,481,886).
In regards to claim 3, Cha as modified meets the claim limitations as disclosed above in the rejection of claim 1. Further, Cha teaches wherein the evaporator (50) comprises: an evaporator body (body of evaporator 50); and a bottom frame (bottom frame of housing 102), provided below the evaporator body (as can be seen in Figs. 1-2 and 11), but fails to explicitly disclose a plurality of drain holes is provided in the bottom frame.  
         Hasegawa teaches an evaporator (3) for air conditioners that is furnished with a drain case (4), (refer to Figs. 9-10 and 19-20) wherein a plurality of drain holes (a plurality of drain holes 82) is provided in the bottom frame (two rows of bottom walls 77), (refer to col.10, lines 31-37).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Cha’s air conditioner to include a plurality of drain holes is provided in the bottom frame as taught by Hasegawa in order to efficiently draining the condensed water generated on the surface of a refrigerant evaporator housed within a unit case (refer to col.10, lines 48-51 of Hasegawa).
In regards to claim 4, Cha as modified meets the claim limitations as disclosed above in the rejection of claim 3. Further, Hasegawa teaches wherein the drain holes (82) are divided into multiple rows (two rows) of drain holes (82), and the drain holes (82) in every two adjacent rows are provided in a staggered manner (refer to col.10, lines 31-37; Figs. 9-10). 

Claims 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over
Cha et al. (US 2010/0287966) in view of Zhang et al. (CN104197411, see attached translation).
In regards to claims 6 and 12, Cha as modified meets the claim limitations as disclosed above in the rejection of claim 5 and 11. Further, Cha teaches the electric box mounting part (mounting portion of outfit unit 150 of control unit; par. 52), but fails 
           Zhang teaches an indoor unit of an air conditioner (refer to Fig. 2) wherein a first upper volute tongue (left volute tongue 11) is provided on a side (left side), close to the second air passage (corresponding to left wind deflectors 3), of a first end of the first air duct (air duct on let side of housing 1), a second upper volute tongue (right volute tongue 11) is provided on a side (right side), close to the first air passage (corresponding to right wind deflectors 3), of a first end of the second air passage.  
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Cha’s air conditioner to include a first upper volute tongue is provided on a side, close to the second air passage, of a first end of the first air duct, a second upper volute tongue is provided on a side, close to the first air passage, of a first end of the second air passage such that the first upper volute tongue and the second upper volute tongue of Zhang to be provided on one side of the electric box mounting part of cha respectively in order to reduce air flow noise, so that the wind is more stable and steady (refer to par. 30 of Zhang).

Claims 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Cha et al. (US 2010/0287966) in view of Gong et al. (CN104165415, see attached translation). 
In regards to claims 7 and 13, Cha as modified meets the claim limitations as disclosed above in the rejection of claims 5 and 11, but fails to explicitly disclose further comprising a first wiring passage extending from the electric box mounting part to two sides of the electric box mounting part.  
        Gong teaches a wall mounted air handler (refer to Figs. 6-10) wherein further comprising a first wiring passage (wiring groove 15) extending from the electric box mounting part (corresponding to mounting part of control main board 17, 21) to two sides (two layers of the bottom and upper layers) of the electric box mounting part (refer to par. 90; Figs. 6-10).  
          Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Cha’s air conditioner to further comprising a first wiring passage extending from the electric box mounting part to two sides of the electric box mounting part as taught by Gong in order to install the control main board and the upper layer for placing lines (refer to par. 90 of Gong).
In regards to claims 8 and 14, Cha as modified meets the claim limitations as disclosed above in the rejection of claims 7 and 13, but fails to explicitly disclose wherein the first wiring passage is provided in one side, back on to the bottom shell, of the air passage cover plate.  
        Gong further teaches wherein the first wiring passage (15) is provided in one side, back on to the bottom shell (corresponding to housing of air handler), of the air passage cover plate (corresponding to upper and lower cover plates 1 and 2).  
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Cha’s air conditioner such the first (refer to par. 90 of Gong).
In regards to claims 9 and 15, Cha as modified meets the claim limitations as disclosed above in the rejection of claims 5 and 11, but fails to explicitly disclose further comprising a second wiring passage, wherein the second wiring passage is provided between the first air passage and the second air passage, and extends along the air passages.  
          Gong teaches a wall mounted air handler (refer to Figs. 6-10) further comprising a second wiring passage (wiring groove 28; Fig. 6; par. 97), wherein the second wiring passage (28) is provided between the first air passage (corresponding to left supporting ribs 31 that are arranged parallel to the direction of the wind; Fig. 6) and the second air passage (corresponding to right supporting ribs 31 that are arranged parallel to the direction of the wind; Fig. 6), and extends along the air passages (as can be seen in Fig. 6).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Cha’s air conditioner to further comprising a second wiring passage, wherein the second wiring passage is provided between the first air passage and the second air passage, and extends along the air passages as taught by Gong in order to install LED light bar that passes through the wiring holes and is connected to the control board (refer to par. 99 of Gong).
In regards to claims 10 and 16, Cha as modified meets the claim limitations as disclosed above in the rejection of claims 9 and 15, but fails to explicitly disclose further 
          Gong teaches further comprising a third wiring passage (left wiring groove 29; Fig. 6) and a fourth wiring passage (right wiring groove 29), wherein the third wiring passage extends from the second wiring (28) passage to a corresponding centrifugal fan (left centrifugal fan 10, 11; Fig. 9) in the first air passage, and the fourth wiring passage extends from the second wiring passage to a corresponding centrifugal fan (right centrifugal fan 10, 11; Fig. 9) in the second air passage (as can be seen in Figs. 6 and 9).
         Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention of Cha’s air conditioner further comprising a third wiring passage and a fourth wiring passage, wherein the third wiring passage extends from the second wiring passage to a corresponding centrifugal fan in the first air passage, and the fourth wiring passage extends from the second wiring passage to a corresponding centrifugal fan in the second air passage by Gong in order to install LED light bar that passes through the wiring holes and is connected to the control board (refer to par. 99 of Gong).

                                                      Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARTHA TADESSE whose telephone number is 
more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.T/Examiner, Art Unit 3763                                                                                                                                                                                                        
/CASSEY D BAUER/Primary Examiner, Art Unit 3763